Exhibit 10.2

 

EXECUTION VERSION

 

INCREMENTAL TERM LOAN AGREEMENT NO. 1
Dated as of March 12, 2013

 

This INCREMENTAL TERM LOAN AGREEMENT NO. 1 (this “Agreement”) is entered into by
and among each undersigned existing Lender and each undersigned Additional
Lender, in each case with Incremental Term Loan Commitments as contemplated
herein (each, an “Incremental Term Loan Lender” and together, the “Incremental
Term Loan Lenders”), KAR AUCTION SERVICES, INC., a Delaware corporation (the
“Borrower”), the other Loan Parties party hereto, JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”) and each of the other parties signatory hereto.

 

PRELIMINARY STATEMENTS

 

1.                                      Reference is made to the Credit
Agreement dated as of May 19, 2011 (as amended by the First Amendment dated as
of November 29, 2012 and the Second Amendment dated as of the date hereof (the
“Second Amendment”), the “Credit Agreement”), among the Borrower, the lenders
and agents party thereto from time to time, the Administrative Agent, and the
other parties signatory thereto.  Capitalized terms used but not otherwise
defined herein are used with the meanings given in the Credit Agreement.

 

2.                                      On the terms and subject to the
conditions of the Credit Agreement, pursuant to Section 4.17 thereof, the
Borrower hereby provides written notice to the Administrative Agent to request
Incremental Term Loan Commitments in an aggregate principal amount of up to One
Hundred Fifty Million Dollars ($150,000,000) (the “Second Amendment Incremental
Term Loan Commitments”) concurrently with the effectiveness of the Second
Amendment.

 

3.                                      The Term Loans made pursuant to the
Second Amendment Incremental Term Loan Commitments (the “Second Amendment
Incremental Term Loans”) shall constitute a part of the same Tranche of Term
Loans as the New Term Loans on the Second Amendment Effective Date after giving
effect to the Second Amendment having the same terms as such New Term Loans,
except as otherwise specified herein.

 

4.                                      On the terms and subject to the
conditions of the Credit Agreement and this Agreement, the Incremental Term Loan
Lenders are willing to extend such credit to the Borrower.

 

Now, therefore, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

SECTION 1.                                                    Second Amendment
Incremental Facility.

 

(a)                                 This Agreement is in respect of Second
Amendment Incremental Term Loan Commitments in an aggregate principal amount of
One Hundred Fifty Million Dollars ($150,000,000).  Each Incremental Term Loan
Lender commits to provide its respective Second Amendment Incremental Term Loan
Commitment in the amount notified to such Incremental Term Loan Lender by the
Administrative Agent (but in no event greater than the amount such Person
committed to make as Second Amendment Incremental Term Loans as indicated on
such Person’s signature page to this Agreement), on the terms and subject to the
conditions set forth herein.

 

--------------------------------------------------------------------------------


 

(b)                                 By executing and delivering this Agreement,
each Incremental Term Loan Lender shall be deemed to confirm to and agree with
the other parties signatory hereto as follows: (i) such Incremental Term Loan
Lender has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement, (ii) such Incremental Term Loan Lender
confirms that it has received a copy of this Agreement and the Credit Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section 7.1 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement and the Credit Agreement, as applicable; (iii) such Incremental Term
Loan Lender will independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the Credit Agreement;
(iv) such Incremental Term Loan Lender appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent, respectively, by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; and (v) such Incremental Term Loan Lender agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement and the Credit Agreement are required to be performed by it as an
Incremental Term Loan Lender.

 

SECTION 2.                                                    Second Amendment
Incremental Term Loan Commitments.                        Each Incremental Term
Loan Lender agrees to provide its Second Amendment Incremental Term Loan
Commitments and to make its Second Amendment Incremental Term Loans on the
following terms and conditions:

 

(a)                                 Availability.  Subject to the occurrence of
the Second Amendment Incremental Effective Date (as defined below), each
Incremental Term Loan Lender severally agrees to make a Second Amendment
Incremental Term Loan in Dollars to the Borrower on the date specified in the
notice of Borrowing delivered pursuant to Section 3(e) hereof, in an amount
equal to such Incremental Term Loan Lender’s Second Amendment Incremental Term
Loan Commitment.  Amounts of Second Amendment Incremental Term Loans repaid or
prepaid may not be reborrowed. To the extent not previously utilized, all Second
Amendment Incremental Term Loan Commitments shall terminate at [5:00 p.m.] New
York City time on the Second Amendment Incremental Effective Date.

 

(b)                                 Maturity Date and Amortization. Pursuant to
the Second Amendment, all Term Loans shall mature and be payable in full on the
date that is six years after the Closing Date and shall have quarterly
amortization as set forth in Section 2.3 of the Credit Agreement.

 

(c)                                  Status as a Lender; Status as Term Loans. 
The Loan Parties and each Incremental Term Loan Lender acknowledges and agrees
that, (i) upon its execution of this Agreement and the occurrence of the Second
Amendment Incremental Effective Date, each Additional Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder,
(ii) notwithstanding anything to the contrary in the Credit Agreement or any
Loan Document, each Second Amendment Incremental Term Loan shall also be deemed
(A) a “Term Loan” and (B) to have terms identical to a “Term Loan” and be part
of the same Tranche as all New Term Loans made on the Second Amendment Effective
Date, in each case, as the applicable context requires, under, and for all
purposes of, the Credit Agreement and the other Loan Documents, with such terms
and conditions applicable thereto in each case as specified in the Credit
Agreement or such Loan Document, unless otherwise separately and specifically
stated therefor in this Agreement, (iii) for purposes of Section 11.1 of the
Credit Agreement, the Second Amendment Incremental Term Loans shall be
considered collectively with all other Loans for purposes of making

 

2

--------------------------------------------------------------------------------


 

determinations of “Required Lenders” (or for any consent requiring the consent
of affected Lenders or of all of the Lenders) and (iv) the definition
“Obligations” shall be deemed to include all unpaid principal of and accrued and
unpaid interest on all Second Amendment Incremental Term Loans. For the
avoidance of doubt, each party hereto acknowledges and agrees that it is the
intention of such party that except as otherwise separately and specifically
stated therefor in this Agreement, the terms and conditions applicable to, and
the provisions in the Credit Agreement (as amended by this Agreement) and the
other Loan Documents relating to, the Second Amendment Incremental Term Loans
shall be identical to the terms and conditions applicable to, and the provisions
in the Credit Agreement (as amended by this Agreement) and the other Loan
Documents relating to, the Term Loans.

 

SECTION 3.                                                    Conditions to
Effectiveness.  The effectiveness of this Agreement, the Incremental Term Loan
Commitments, and the obligations of the Incremental Term Loan Lenders to make
Incremental Loans in respect thereof are subject to the satisfaction (or waiver)
of the following conditions (the date such conditions are satisfied or waived,
the “Second Amendment Incremental Effective Date”):

 

(a)                                 This Agreement shall have been duly executed
by the Borrower, each other Loan Party, the Administrative Agent and the
Incremental Term Loan Lenders, and delivered to the Administrative Agent.

 

(b)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower certifying that at the
time of and immediately after the Second Amendment Incremental Effective Date
and the making of Second Amendment Incremental Term Loans, no Default or Event
of Default shall have occurred and be continuing.

 

(c)                                  The representations and warranties set
forth in each Loan Document (including those set forth in Section 5 of this
Agreement) shall be true and correct in all material respects on and as of the
date of the making of Second Amendment Incremental Term Loans and the Second
Amendment Incremental Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties refer
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date.

 

(d)                                 The Second Amendment Effective Date shall
have occurred and the transactions contemplated by the Second Amendment shall
have been consummated.

 

(e)                                  The Administrative Agent shall have
received a notice of Borrowing from the Borrower prior to 1:00pm New York City
time, one Business Day prior to the anticipated Second Amendment Effective Date,
setting forth the information required pursuant to Section 2.2 of the Credit
Agreement.

 

(f)                                   The Administrative Agent shall have
received, on behalf of itself and the Incremental Term Loan Lenders,
satisfactory written opinions of (x) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Loan Parties and (y) subject to Section 4, local counsel in such
jurisdictions reasonably requested by the Administrative Agent, in each case
(i) dated the Second Amendment Incremental Effective Date, (ii) addressed to the
Administrative Agent and the Incremental Term Loan Lenders, and in each case,
each of their permitted assigns and (iii) otherwise in form and substance
reasonably acceptable to the Administrative Agent.

 

(g)                                  The Administrative Agent shall have
received from the Borrower payment in immediately available funds of (i) all
accrued costs, fees and expenses (including reasonable fees, expenses and other
charges of counsel) of the Administrative Agent and (ii) all other compensation

 

3

--------------------------------------------------------------------------------


 

required to be paid on the Second Amendment Incremental Effective Date to the
Administrative Agent and its Affiliates, in each case, as required by the Credit
Agreement.

 

(h)                                 The Administrative Agent shall have received
a certificate from the chief financial officer of the Borrower substantially in
the form of Exhibit I to the Credit Agreement certifying that the Loan Parties
on a consolidated basis, immediately after the consummation of the transactions
to occur on the Second Amendment Incremental Effective Date, are Solvent.

 

(i)                                     The Administrative Agent shall have
received with respect to each Loan Party organized in a jurisdiction with
respect to which opinions are required to be delivered pursuant to Section 3(f):
(i) subject to Section 4, Organizational Documents certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or jurisdiction of its incorporation or organization, where applicable,
and certified by a secretary or assistant secretary of such Loan Party to be
true and complete as of the Second Amendment Incremental Effective Date or a
certification that such Organizational Documents have not changed since the
Closing Date; (ii) resolutions or other action duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated by this Agreement and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party; (iii) incumbency certificates and/or other certificates of Responsible
Officers as the Administrative Agent may reasonably require providing evidence
as to the identity, authority and capacity of each such Responsible Officer
thereof authorized to act in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and (iv) such certificates of
good standing or the equivalent from such Loan Party’s jurisdiction of
organization or formation, as applicable, relating to the existence of each Loan
Party, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(j)                                    After giving pro forma effect to any
incurrence or discharge of Indebtedness on the Second Amendment Incremental
Effective Date and all related transactions as if completed on the first day of
the twelve month period ending on the most recent Test Date, the Borrower would
have been in compliance with Section 8.1(a) of the Credit Agreement on the Test
Date (assuming compliance with Section 8.1(a) of the Credit Agreement, as
originally in effect or amended in accordance with the date hereof, was required
on the Test Date, and the Administrative Agent shall have received a certificate
from a Responsible Officer of the Borrower on or prior to the Second Amendment
Incremental Effective Date certifying the foregoing.

 

(k)                                 The Borrower shall have provided the
documentation and other information to the Administrative Agent and the
Incremental Term Loan Lenders that are required by regulatory authorities under
the applicable “know-your-customer” rules and regulations and anti-money
laundering rules and regulations, including the Patriot Act and that have been
reasonably requested by the Incremental Term Loan Lenders prior to the Second
Amendment Incremental Effective Date.

 

(l)                                     JPMorgan Securities LLC (the “Arranger”)
(or its designated Affiliate) shall have received all compensation required to
be paid to it on or prior to the Second Amendment Incremental Effective Date
pursuant to the Engagement Letter dated as of March 4, 2013 between the Borrower
and the Arranger.

 

SECTION 4.                                                    Post-Effective
Date Conditions.  To the extent the requirements of clause (y) of
Section 3(f) or clause (i) of Section 3(i), as applicable, have not been
satisfied on or prior to the Second Amendment Incremental Effective Date after
the use of the Borrower’s commercially reasonable efforts to do so, the Borrower
shall deliver, or cause to be delivered, to the Administrative Agent within
thirty (30) days after the Second Amendment Incremental Effective Date (or such
longer

 

4

--------------------------------------------------------------------------------


 

period as the Administrative Agent may agree in its sole discretion), the
documents specified in such clause (y) or clause (i), as applicable.

 

SECTION 5.                                                    Representations
and Warranties.  The Borrower represents and warrants that:

 

(a)                                 Authority.  The Borrower and the other Loan
Parties have the requisite power and authority to execute, deliver and perform
its obligations under this Agreement and the Credit Agreement (as amended
hereby), as applicable.  Each Loan Party has the requisite power and authority
to execute, deliver and perform its obligations under the Loan Documents, as
amended hereby.  The execution, delivery and performance by the Borrower and the
other Loan Parties of this Agreement, and the performance by each Loan Party of
each Loan Document (as amended hereby) to which it is a party have been duly
approved by all necessary organizational action of such Loan Party.

 

(b)                                 Enforceability.  This Agreement has been
duly executed and delivered by the Borrower and each other Loan Party.  When the
conditions to effectiveness in Section 3 of this Agreement have been satisfied,
each of this Agreement and each Loan Document (as amended hereby) is the legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against such Loan Party in accordance with its terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought in proceedings in
equity or at law).

 

(c)                                  Representations and Warranties.  The
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and correct in all material respects on and as of the date
hereof as if made on and as of such date, except to the extent that such
representations and warranties refer to an earlier date (in which case they are
true and correct in all material respects as of such earlier date) and each Loan
Party hereby represents and warrants that this Agreement does not contain any
material non-public information.

 

(d)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on the date hereof or after giving effect
to this Agreement.

 

(e)                                  No Change.  The Organizational Documents of
the Loan Parties have not been amended, amended and restated, supplemented or
otherwise modified, and the identity, authority and capacity of the Responsible
Officers authorized to act in connection with the Credit Agreement and the other
Loan Documents has not changed, since the Closing Date, in each case except as
would not have an adverse effect on the validity or enforceability of this
Agreement or any of the other Loans Documents, or on the rights or remedies of
the Agents or the Lenders hereunder or thereunder.  As of the Second Amendment
Incremental Effective Date, each Loan Party is in good standing (or the
equivalent) under the laws of such Loan Party’s jurisdiction of organization or
formation, as applicable, in each case except as would not have an adverse
effect on the validity or enforceability of this Agreement or any of the other
Loans Documents, or on the rights or remedies of the Agents or the Lenders
hereunder or thereunder.

 

(f)                                   Use of Proceeds.  The Borrower shall use
the proceeds of the Second Amendment Incremental Term Loans pursuant to the
terms of Section 6 of this Agreement.

 

SECTION 6.                                                    Use of Proceeds. 
The proceeds of the Second Amendment Incremental Term Loans shall be used solely
to redeem the Borrower’s Floating Rate Senior Notes due May 1, 2014 issued in an
original aggregate principal amount of $150,000,000 pursuant to the Existing

 

5

--------------------------------------------------------------------------------


 

Senior Floating Rate Notes Indenture (and to pay fees and expenses incurred in
connection with such redemption) not more than 45 days following the Second
Amendment Incremental Effective Date.

 

SECTION 7.                                                    Reference to and
Effect on the Loan Documents.

 

(a)                                 On and after the Second Amendment
Incremental Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

 

(b)                                 The Credit Agreement, as amended hereby, and
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
under and as defined in the Credit Agreement, as amended hereby.

 

(c)                                  The execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
any Lender or Agent under any of the Loan Documents or constitute a waiver or
amendment of any provision of any of the Loan Documents.

 

(d)                                 The Borrower and the other parties hereto
acknowledge and agree that, on and after the Second Amendment Incremental
Effective Date, this Agreement and each of the other Loan Documents to be
executed and delivered by a Loan Party shall constitute a Loan Document for all
purposes of the Credit Agreement (as amended hereby).

 

(e)                                  The provisions of Sections 11.12 and 11.16
of the Credit Agreement shall apply with like effect to this Agreement.

 

SECTION 8.                                                    Reaffirmation. 
The Loan Parties hereby (i) confirm and agree that the Guarantee and Collateral
Agreement, the other Security Documents and all of the Collateral described in
the foregoing do, and shall continue to, secure the payment and performance of
all of the Obligations as defined in the Guarantee and Collateral Agreement,
after giving effect to this Agreement, (ii) reaffirm the security interest
granted by each Loan Party to the Administrative Agent and the Secured Parties
(including the Incremental Term Loan Lenders) and reaffirms the guaranties made
pursuant to the Guarantee and Collateral Agreement and (iii) acknowledge and
agree that the grants of security interests by and the guaranties of the Loan
Parties contained in the Guarantee and Collateral Agreement are, and shall
remain, in full force and effect after giving effect to this Agreement.

 

SECTION 9.                                                    Ratable Allocation
of Term Loans.

 

(a)                                 The New Term Loans and the Second Amendment
Incremental Term Loans shall be made on the Second Amendment Effective Date and
the Second Amendment Incremental Effective Date, as applicable, as part of
Borrowings consisting of Term Loans made by the Term Lenders ratably in
accordance with their respective applicable Term Commitments on such date.

 

(b)                                 Each of the parties signatory hereto hereby
agrees that the Administrative Agent may, in consultation with the Borrower,
take any and all action as may be reasonably necessary to ensure that, upon the
effectiveness of the making of the Second Amendment Incremental Term Loans on
the Second Amendment Incremental Effective Date, all Second Amendment
Incremental Term Loans and New Term Loans are included in each Borrowing of
outstanding Term Loans on a pro rata basis.

 

6

--------------------------------------------------------------------------------


 

SECTION 10.                                             Consents.  For purposes
of Section 11.6 of the Credit Agreement, the Borrower hereby consents to any
assignee of JPMorgan Chase Bank, N.A. or any of their respective Affiliates
becoming an Incremental Term Loan Lender in connection with the initial
syndication of the Second Amendment Incremental Loans to the extent the
inclusion of such assignee in the syndicate had been disclosed to the Borrower
prior to the Second Amendment Incremental Effective Date

 

SECTION 11.                                             Counterparts.  This
Agreement (including all consents and authorizations relating hereto) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement (or any consent or authorization relating hereto) by
electronic transmission or facsimile shall be effective and enforceable as
delivery of a manually executed counterpart thereof.  The Administrative Agent
will not have any responsibility for determining whether (and makes no
representation as to whether) any such counterpart has been duly authorized,
executed or delivered or is enforceable against any party hereto.

 

SECTION 12.                                             GOVERNING LAW.  THIS
AGREEMENT THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

KAR AUCTION SERVICES, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

 

ADESA, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

INSURANCE AUTO AUCTIONS, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

ADESA CORPORATION, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

A.D.E. OF ARK-LA-TEX, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

A.D.E. OF KNOXVILLE, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA ARK-LA-TEX, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA ARKANSAS, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA ATLANTA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA BIRMINGHAM, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADESA CALIFORNIA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA CHARLOTTE, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA COLORADO, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA DES MOINES, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA FLORIDA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA IMPACT TEXAS, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADESA INDIANAPOLIS, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA LANSING, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA LEXINGTON, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA MISSOURI, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA NEW JERSEY, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA NEW YORK, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADESA OHIO, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA OKLAHOMA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA PENNSYLVANIA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA PHOENIX, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA SAN DIEGO, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA SOUTH FLORIDA, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADESA TEXAS, INC.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ADESA WISCONSIN, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

ASSET HOLDINGS III, L.P.

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

AUTO DEALERS EXCHANGE OF CONCORD, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

AUTO DEALERS EXCHANGE OF MEMPHIS, LLC

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT

 

KAR -  INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AUTOMOTIVE RECOVERY SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

AUTOVIN, INC.

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

PAR, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

AFC CAL, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT

 

 

 

 

 

 

 

AXLE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

SENIOR VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

INSURANCE AUTO AUCTIONS CORP.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

IAA SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

IAA ACQUISITION CORP.

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

 

 

AUTO DISPOSAL SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

 

 

ADS PRIORITY TRANSPORTS, LTD.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

 

 

ADS ASHLAND, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

 

 

ZABEL & ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SIOUX FALLS AUTO AUCTIONS, INC.

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

TRI-STATE AUCTION CO., INC.

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

LIVEBLOCK AUCTIONS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

ADESA DEALER SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT

 

 

 

 

 

 

 

ADESA MINNESOTA, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

AUTO PORTFOLIO SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Nelson

 

 

Name:

Mark R. Nelson

 

 

Title:

Secretary

 

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INSURANCE AUTO AUCTIONS TENNESSEE LLC

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

 

 

 

ADESA NEVADA, LLC

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

OPENLANE, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

RECOVERY DATABASE NETWORK, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

CARSARRIVE NETWORK, INC.

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

 

AUCTIONTRAC, LLC

 

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CARBUYCO, LLC

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER

 

 

 

INSURANCE AUTO AUCTIONS OF GEORGIA LLC

 

 

 

 

 

 

By:

/s/ Eric M. Loughmiller

 

 

Name:

ERIC M. LOUGHMILLER

 

 

Title:

AUTHORIZED SIGNATORY OFFICER

 

 

AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Nelson

 

 

Name:

Mark R. Nelson

 

 

Title:

Vice President of Legal & Secretary

 

 

 

 

KAR - INCREMENTAL COMMITMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

By:

/s/ Randall K. Stephens

 

 

Name:

Randall K. Stephens

 

 

Title:

Senior Vice President

 

 

KAR - INCREMENTAL TERM LOAN AGREEMENT NO. 1

 

--------------------------------------------------------------------------------